Citation Nr: 0706817	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to an effective date earlier than September 
5, 2001, for the grant of service connection for degenerative 
lumbar and sacral disease with lumbar canal stenosis and 
multiple levels of disk herniations with lower extremity 
weakness.

3.  Entitlement to an effective date earlier than September 
5, 2001, for entitlement to service connection for impotence.

4.  Entitlement to an effective date earlier than September 
5, 2001, for entitlement to special monthly compensation 
(SMC) based on the loss of the use of a creative organ.

5.  Entitlement to an effective date earlier than September 
5, 2001, for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  He died in April 2002 and the appellant is his 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and her son testified before the undersigned 
Acting Veterans Law Judge in January 2007.  A transcript of 
the hearing has been made and is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran was denied entitlement 
to service connection for a lower back disability in December 
1977.  The denial was based on the lack of evidence showing 
an in-service injury to the back and the absence of medical 
evidence linking current back disability to active service.  
The veteran's service records were lost and presumed 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.

In December 2002, service connection was ultimately granted, 
effective in September 2001.  The decision was based on 
findings of continuity and chronicity as established in 
medical treatment records, and in the statements of witnesses 
who observed the veteran to manifest symptoms of back 
impairment following his return from active service in Korea, 
but to have exhibited no such symptoms prior to active 
service.  Unfortunately, the veteran died in April 2002, 
before the decision was rendered.  In June 2002, however, the 
appellant filed a claim for DIC, death pension, and accrued 
benefits.

The appellant asserts that the effective date assigned the 
grant of service connection benefits, SMC, and TDIU ought to 
be the date the veteran filed a VA Form 29-357, Claim for 
Disability Insurance Benefits.  She testified before the 
Board that the claim was filed in October 1982 and that the 
requested waiver was granted by VA in December 1982, 
effective in October 1981.  The appellant contends that the 
filing of that claim constitutes an inferred claim to reopen 
the previously denied claim for service connection for a 
lower back disorder because it was based upon the veteran's 
low back disability.  Thus, she avers that the appropriate 
date for assignment for the grant of benefits is the date the 
Claim for Disability Insurance Benefits was received by VA.

The record shows that the appellant furnished partial copies 
of the relevant documents.  Although these documents are 
incomplete, when viewed in their totality, they represent a 
possibility that the application for disability insurance 
benefits could be construed as indicia of a claim, or of a 
claim that was lost or misplaced.  Specifically, the partial 
copy of the first page of the VA Form 29-357 reflects that 
the veteran claimed "total disability income" in box 1, 
indicating in box 14 that he had filed a claim for VA 
disability compensation benefits for his degenerative discs 
in the back.  Unfortunately, the form is partial and does not 
reflect the date the claim was signed by the veteran and/or 
received by VA.  It is important to note, however, that the 
veteran referenced medical treatment in September 1978 so the 
Board acknowledges that the claim was filed after the 
December 1977 denial of service connection benefits.  The 
record also includes a letter from the RO dated in December 
1982 approving the waiver of insurance premiums effective in 
October 1981.  

The records appear to corroborate the appellant's testimony 
that her spouse filed a claim that may be interpreted as a 
request to reopen the previously denied claim of entitlement 
to service connection for a back disability.  The appellant's 
testimony, and that of her son, is found to be highly 
credible.  Therefore, given the partial documentation present 
in the claims file, the Board finds that further development 
is required in order to properly determine when the veteran 
first requested that his claim for service connection for a 
low back disability be reopened.



Accordingly, the case is REMANDED for the following action:

1.  Take all actions necessary to obtain 
the veteran's VA insurance file.  Perform 
any and all follow-up actions indicated, 
including reconstruction.  Advise the 
appellant if the insurance claim at issue 
cannot be located.

2.  Contact the appellant and her 
representative and ask that they provide 
any and all copies of correspondence 
between the veteran and VA that the 
appellant may have, to include such 
things as:

*	copies of the documentation the 
veteran may have submitted in 
pursuit of alleged claims in 1979 
and 1992;
*	copies of VA letters to the veteran 
concerning development of evidence;
*	copies of VA letters to the veteran 
concerning notification of 
decisions;
*	copies of correspondence between the 
veteran and his congressional 
representative relative an alleged 
congressional inquiry into claims 
for VA benefits and/or missing 
service records;
*	any and all other documentation that 
establishes the veteran's attempts 
to pursue his claim for VA benefits, 
VA insurance benefits, or that would 
otherwise tend to support the 
appellant's claim for benefits.

Perform any and all follow-up actions 
indicated.  Request assistance from other 
components of VA, as required.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
appellant's claims with consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the appellant, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond thereto 
before returning the claims to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellate need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


